Name: Commission Regulation (EC) No 266/2003 of 13 February 2003 prohibiting fishing for yellowtail flounder by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32003R0266Commission Regulation (EC) No 266/2003 of 13 February 2003 prohibiting fishing for yellowtail flounder by vessels flying the flag of a Member State Official Journal L 041 , 14/02/2003 P. 0003 - 0003Commission Regulation (EC) No 266/2003of 13 February 2003prohibiting fishing for yellowtail flounder by vessels flying the flag of a Member StateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated fishing conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where limitations in catch are required(3), lays down quotas for yellowtail flounder for 2003.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated to the Community.(3) According to the information received by the Commission, catches of yellowtail flounder in the waters of NAFO zone 3LNO by vessels flying the flag of a Member State or registered in a Member State have exhausted the share of the total allowable catch allocated to the Community for 2003,HAS ADOPTED THIS REGULATION:Article 1Catches of yellowtail flounder in the waters of NAFO zone 3LNO by vessels flying the flag of a Member State or registered in a Member State are hereby deemed to have exhausted the share of the total allowable catch allocated to the Community for 2003.Fishing for yellowtail flounder in the waters of NAFO zone 3LNO by vessels flying the flag of a Member State or registered in a Member State is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of application of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 February 2003.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 356, 31.12.2002, p. 12.